I dissent from the judgment of reversal. To my mind, in view of our conclusion on the question of plaintiff's right to interest, in which I entirely concur, the complaint did not state a cause of action against the city of San Diego. I think that upon the facts alleged plaintiff's sole remedy for the collection of his claim which had been duly allowed by the council of the city was by mandate against the auditor, as was decided by the district court of appeal of the first appellate district, division one.
  Sloane, J., concurred. *Page 484